Citation Nr: 1031212	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  09-16 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for residuals of cold 
injuries.

2.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posstraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Counsel



INTRODUCTION

The Veteran served on active duty from January 1953 to December 
1954.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, in 
July 2008, that denied service connection for cold injuries and 
January 2009, that denied service connection for PTSD.

In an April 2009 appeal of the July 2008 rating decision that 
denied service connection for PTSD, the Veteran requested a 
hearing before the Board.  However, in a September 2009 appeal of 
the January 2009 rating decision that denied service connection 
for PTSD, the Veteran indicated that he did not want to a hearing 
before the Board because that he was in an adult care facility, 
and requested that his appeal be advanced on the docket.  In a 
June 2010 informal hearing presentation, neither the Veteran nor 
his representative requested a hearing before the Board.  Thus, 
the Veteran's hearing request is deemed withdrawn.  38 C.F.R. 
§ 20.704(e) (2009).

In April 2009, the Veteran raised a claim of entitlement to 
service connection for neuropathy of the upper extremities.  As 
that claim has not been developed for appellate review, the Board 
refers it to the RO for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The issue of entitlement to service connection for an acquired 
psychiatric disorder is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.







FINDING OF FACT

The competent medical evidence does not demonstrate that the 
Veteran's residuals of cold injuries were incurred in or 
aggravated by his active service, or that any arthritis or 
organic diseases of the nervous system manifested to a 
compensable degree within one year following his separation from 
service.


CONCLUSION OF LAW

Service connection for residuals of cold injuries is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2009).  The 
notice must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to provide.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five elements 
of a service-connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Further, this notice must 
include notice that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that the 
error did not affect the essential fairness of the adjudication.  
To overcome the burden of prejudicial error, VA must show (1) 
that any defect was cured by actual knowledge on the part of the 
claimant; (2) that a reasonable person could be expected to 
understand from the notice what was needed; or, (3) that a 
benefit could not have been awarded as a matter of law.  Sanders 
v. Nicholson, 487 F.3d 881 (2007).

In December 2007, prior to the initial adjudication of the claim, 
the Veteran was notified of the evidence not of record that was 
necessary to substantiate the claim.  He was told that he needed 
to provide the names of any person, agency, or company who had 
additional records to help decide his claim.  He was informed 
that VA would review his claim and determine what additional 
information was needed to process his claim, schedule a VA 
examination if appropriate, obtain VA medical records, obtain 
service records, and obtain private treatment reports as 
indicated.

There is no allegation from the Veteran that he has any evidence 
in his possession that is needed for a full and fair adjudication 
of this claim.

The Veteran was given notice of what type of information and 
evidence he needed to substantiate a claim for an increased 
rating in December 2007 should his service connection claim be 
granted.  It is therefore inherent in the claim that the Veteran 
had actual knowledge of the rating element of an increased rating 
claim.

Therefore, the Board finds that adequate notice was provided to 
the appellant prior to the transfer and certification of the 
Veteran's case to the Board and complied with the requirements of 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2009).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VA's duty to assist includes 
(1) obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service treatment records or 
other records relevant to active duty and VA or VA-authorized 
medical records; and, (4) providing medical examinations or 
obtaining medical opinions if necessary to decide the claim.  
38 C.F.R. § 3.159(c) (2009).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or recurrent 
symptoms of a disability, (2) an in-service event, injury, or 
disease, (3) current disability may be associated with the in-
service event, and (4) there is insufficient evidence to make a 
decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

In this case, the Veteran's service medical records and all 
identified and authorized post-service medical records relevant 
to the issue on appeal have been requested or obtained.  The 
Board finds that VA is not obligated to provide an examination in 
this case because the evidence does not establish that the 
Veteran suffered an event, injury, or disease in service.  
38 C.F.R. § 3.159(c)(4).  Therefore, the available records and 
medical evidence have been obtained in order to make an adequate 
determination as to this claim.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is necessary 
under those provisions.

A claimant with active service may be granted service connection 
for a disease or disability either incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).  Service incurrence will be 
presumed for arthritis and organic diseases of the nervous system 
if manifest to a degree of 10 percent or more within one year 
after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

The disease entity for which service connection is sought must be 
chronic as opposed to merely acute and transitory in nature.  For 
the showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  Where 
the fact of chronicity in service is not adequately supported 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2009).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Mercado-
Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. Principi, 
3 Vet. App. 542 (1992).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible.  Lay 
assertions of medical status do not constitute competent medical 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The record before the Board contains service treatment records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (a 
discussion of all evidence by the Board is not required when the 
Board has supported its decision with thorough reasons and bases 
regarding the relevant evidence).

Based on a thorough review of the record, the Board finds that 
the preponderance of the evidence is against the Veteran's claim 
for service connection for residuals of cold injuries.

The Veteran contends that he has cold injuries that are related 
to cold exposure during combat in Korea along the Yalu River.  
The service personnel records show that the Veteran served as an 
infantryman and received the National Defense Service Medal; an 
award that indicates service but does not necessarily denote 
combat.  Therefore, the Veteran may not be presumed to have had 
combat exposure during his service.  38 U.S.C.A. § 1154(b) (West 
2002).

The Veteran's service medical records are void of findings, 
complaints, symptoms, or diagnoses attributable to cold injuries.  
While the Veteran submitted a map of Korea and indicated that he 
served along the Yalu River, his service personnel records 
reflect service in Okinawa, Japan from July 1953 to November 
1954, and do not indicate service in Korea.

In January 2008, the Veteran was examined by a private physician, 
at which time he presented with a history of severe cold exposure 
during service with a continuity of symptoms consistent with cold 
exposure since his service.  A clinical arterial evaluation was 
normal and the impression was multiple symptoms consistent with 
cold exposure syndrome.  However, the physician opined that while 
there was no evidence of arterial insufficiency on clinical 
examination or during noninvasive studies, the Veteran's symptoms 
of cold exposure are related to his service because of his 
multiple symptoms.

A February 2008 private treatment report shows diagnoses of 
carotid artery disease and cerebrovascular accident (CVA).

On VA aid and attendance examination in December 2008, it was 
noted that due to multiple cerebrovascular accidents, the Veteran 
had left-sided weakness.  An examination indicated muscle 
weakness of the lower extremities with mild or moderate 
impairment of the left upper extremity.  The Veteran was 
diagnosed with a February 2008 CVA with mild left side weakness, 
by history; a history of left hip fracture, post pinning; and a 
history of falls.

VA medical records dated in June 2009 and July 2009 indicate a 
history of transient ischemic attack and difficulty walking, and 
a previous history of dementia of the Alzheimer's type, CVA, 
essential hypertension, hypothyroidism, benign prostatic 
hypertrophy, and gastroesophageal reflux disease.


An evaluation of the probative value of medical opinion evidence 
is based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility and 
weight to be attached to such opinions are within the province of 
the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 
(1993).

The Board has considered the January 2008 private medical opinion 
that the while there was no evidence of arterial insufficiency, 
the Veteran's symptoms of cold exposure are related to his 
service because of his multiple symptoms.  However, the service 
medical records are completely void of findings, complaints, 
symptoms, or any diagnosis attributable to cold injuries.  In 
addition, the physician failed to address the Veteran's 
subjective symptoms as they related to his history of 
cerebrovascular accidents and related muscle weakness of the 
lower and upper extremities.  Moreover, while the Veteran has 
related his residuals of cold injuries to cold exposure during 
service in Korea, neither his service personnel records nor any 
other competent evidence in his claims folder verifies service in 
Korea.  The Board finds that the opinion is based upon the 
Veteran's subjective reported history to the physician, not upon 
any objective or corroborating evidence, therefore lessening its 
probative value.  Transcription of a lay history is not 
transformed into competent medical evidence merely because the 
transcriber is a medical professional.  Swann v. Brown, 5 Vet. 
App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993).  Thus, 
the physician's opinion that the Veteran's symptoms are related 
to cold exposure during service is of low probative value and 
does not provide competent medical evidence that it is at least 
as likely as not that the Veteran has current residuals of cold 
injuries that are related to his active service.

The Veteran's post-service medical records are negative for any 
evidence of residuals of cold injuries within one year of 
separation from active duty.  In fact, the post-service medical 
records are negative for residuals of cold injuries until many 
years after separation.  A significant lapse in time between 
service and post-service medical treatment may be considered as 
part of the analysis of a service connection claim.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  While the medical 
evidence reflects that the Veteran now suffers from residuals of 
cold injuries, the preponderance of the evidence does not show 
that the current residuals of cold injuries were incurred in or 
aggravated during service.  In the absence of medical evidence 
linking any current residuals of cold injuries to service, 
service connection must be denied.

The Veteran has attributed his residuals of cold injuries to his 
service.  However, as a layperson, the Veteran is not competent 
to give a medical opinion on causation or aggravation of a 
medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); 
Routen v. Brown, 10 Vet. App. 183 (1997); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (layperson is generally not capable of 
opining on matters requiring medical knowledge).  The Board 
acknowledges that the Veteran is competent to give evidence about 
what he experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Additionally, the Veteran's statements may be competent to 
support a claim for service connection where the events or the 
presence of a disability, or symptoms of a disability are subject 
to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a) (2009); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(2006).  However, the nature of the Veteran's residuals of cold 
injuries is not subject to lay diagnosis.  The Veteran can report 
that he had tingling, aching, or pain.  Those are subjective 
symptoms and not readily identifiable or apparent as a clinical 
disorder in the way that varicose veins may be observed, 
objectively.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The 
Veteran does not have the medical expertise to discern the nature 
of any current diagnosis of residuals of cold injuries nor does 
he have the medical expertise to provide an opinion regarding the 
etiology.  In sum, the issue does not involve a simple diagnosis.  
The Veteran is competent to report that he has been diagnosed 
with residuals of cold injuries, but, as noted, he is not 
competent to provide a medical opinion regarding its etiology.  
While the Veteran purports that his residuals of cold injuries 
are related to his service, his statements alone are not 
competent to provide the medical nexus.  Thus, the Veteran's lay 
assertions are not competent or sufficient.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  The evidence does not 
show that any residuals of cold injuries were incurred in or 
aggravated by service, or manifested to a compensable degree 
within one year following the Veteran's separation from service.  
Therefore, service connection for residuals of cold injuries, is 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for residuals of cold injuries is denied.


REMAND

Additional development is needed prior to the disposition of the 
Veteran's claim for service connection for an acquired 
psychiatric disorder, to include PTSD.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional development 
of the evidence if the record before it is inadequate.  
38 U.S.C.A. § 5103A (West 2002).  The Board regrets the 
additional delay that will result from this remand.  
Nevertheless, the Board is constrained by the fact that proper 
adjudication of the claim requires additional development.

Initially, the Board finds that the requirements of VA's duty to 
notify and assist the claimant have not been met.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  With 
respect to notice, the pertinent statute provides that, upon 
receipt of a complete or substantially complete application, VA 
must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2009).  The 
notice must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to provide.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

During the pendency of the appeal, effective July 12, 2010, VA 
amended 38 C.F.R. § 3.304 governing service connection for PTSD 
by liberalizing, in certain circumstances, the evidentiary 
standard for establishing the required in-service stressors.  
Since the regulations regarding service connection for PTSD have 
changed, the Veteran should be informed of the new regulations 
and they should be considered in adjudicating his claim.

Next, it appears to the Board that additional treatment records 
may be outstanding.  The most recent VA medical records in the 
claims file are dated in July 2009.  To aid in adjudication, any 
subsequent VA medical records should be obtained.

The Veteran also contends that he has PTSD that is related to his 
service.  Specifically, he contends that he was assigned to a 
grave detail.  However, the service personnel records indicate 
that he was assigned to an infantry regiment and reflect a 
military occupational specialty of radio operator.

In October 2008, the Veteran was provided with a PTSD 
questionnaire that he failed to complete and return.  In January 
2009, VA issued a formal finding regarding the lack of 
information required to verify the Veteran's stressors.

The service medical records are void of findings, complaints, 
symptoms, or diagnosis of any psychiatric disorder.  The Veteran 
underwent a private psychiatric assessment in June 2008 at which 
time he was diagnosed with PTSD.  VA medical records show 
diagnoses of dementia of the Alzheimer's type and adjustment 
disorder with depression.  VA's duty to assist includes a duty to 
provide a medical examination or obtain a medical opinion where 
it is necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009); Robinette 
v. Brown, 8 Vet. App. 69 (1995).  Although the Veteran is 
competent to report the onset of psychiatric symptomatology 
during service, and the continuity of symptoms after service, he 
is not competent to diagnose or to relate any current psychiatric 
disability to his active service.  As any relationship remains 
unclear to the Board, the Board finds that a VA examination is 
necessary in order to fairly decide his claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  This remand will allow 
service connection for all current psychiatric disorders to be 
considered.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2009).  Expedited handling 
is requested.

1.  Send the Veteran a corrective notice that 
includes information on how to substantiate 
all the elements of the claim for service 
connection for PTSD pursuant to 38 C.F.R. 
§ 3.304(f)(3) (effective July 12, 2010).

2.  Obtain the Veteran's VA treatment records 
dated since July 2009.

3.  Schedule a VA examination to determine the 
nature and etiology of any current acquired 
psychiatric disorder, including PTSD.  The 
examiner should review the claims file and 
should note that review in the report.  The 
rationale for all opinions should be provided.  
Specifically, the examiner should provide the 
following opinions:

(a)  Diagnose all current psychiatric 
disorders, including PTSD, and provide a 
full multiaxial diagnosis pursuant to DSM-
IV.  The examiner should specifically state 
whether or not a diagnosis of PTSD is 
appropriate and should state whether or not 
each criterion for that diagnosis pursuant 
to DSM-IV is met.

(b)  For each psychiatric disorder 
diagnosed, to specifically include PTSD, 
the examiner should opine as to whether it 
is at least as likely as not (50 percent or 
more probability) that each psychiatric 
disorder was incurred in or is due to or 
the result of the Veteran's service or was 
present during his service.  The examiner 
must consider the Veteran's statements 
regarding the incurrence of a psychiatric 
disorder, and his statements regarding the 
continuity of symptomatology.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007).

(c)  If a DSM-IV diagnosis of PTSD is 
warranted, is it at least as likely as not 
(50 percent or more probability) that any 
of the stressors claimed by the Veteran are 
related to his fear of hostile military or 
terrorist activity during service?  "Fear 
of hostile military or terrorist activity" 
means that a Veteran experienced, 
witnessed, or was confronted with an event 
or circumstance that involved actual or 
threatened death or serious injury, or a 
threat to the physical integrity of the 
veteran or others, such as from an actual 
or potential improvised explosive device; 
vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; 
small arms fire, including suspected sniper 
fire; or attack upon friendly military 
aircraft, and the veteran's response to the 
event or circumstance involved a 
psychological or psycho-physiological state 
of fear, helplessness, or horror.  
38 C.F.R. § 3.304(f)(3) (2010).

4.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or United 
States Court of Appeals for Veterans Claims for development or 
other action must be handled in an expeditious manner.  38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


